[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G)(1).
Plaintiff-appellant Robert M. Brady originated this action against Cinergy Corp.1 On January 13, 1998, the parties placed of record an agreed entry substituting the Cincinnati Gas 
Electric Co. as the defendant in place of Cinergy Corp. However, on April 13, 1998, Cinergy Corp. filed a motion for summary judgment. The trial court granted the motion. Brady appeals.
The trial court erred by granting summary judgment in this case, because, as a matter of law, it was improper for Cinergy Corp. to move for summary judgment. Pursuant to Civ. R. 56, a party against whom a claim is asserted may move at any time for a summary judgment in his favor. Since Cinergy Corp. was no longer a party to the proceedings in the court below, Cinergy Corp. was not entitled to move for or be granted summary judgment. See Wethington v. University of Cincinnati Hosp. (Apr. 9, 1999), Hamilton App. No. C-980656, unreported.
Therefore, the judgment of the trial court is reversed. We remand this case to the trial court for further proceedings in accordance with law.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Doan, P.J., Sundermann and Winkler, JJ.
To the Clerk:
per order of the Court _______________________________.
_____________________________________________ Presiding Judge
1 The complaint incorrectly named the defendant as "Cinergy Corporation."